Title: To Thomas Jefferson from Edward F. Bond, 17 October 1806
From: Bond, Edward F.
To: Jefferson, Thomas


                        
                            Sir
                            
                            Territory of LouisianaCape Girardeau District October 17th. 1806
                        
                        On the arrival of James Wilkinson Esqr. to take the Governors seat in this Territory I was chosen by this
                            District to wait on him with a complimentary Address, the Governor Received me with Politeness and complesancy and after a
                            short conversation, he observed he had been acquanted with my family &c. & before I left him he bestowed on me a
                            small share of his confidence by giving me several Appointments within his gift and communicating to me a plan or sheme of
                            Which he had been advised by the Chief Magistrate of the Union, which had for it’s object, to transfer the Inhabitants of
                            a great Portion of this upper Territory to some other Part of the Union or Territories say New orleans or the East side of
                            the Mississippi thereby making the settlements more compact, facilitating the Administration of Justice, and making us more
                            strong in those Parts where we were the most Exposed and Vulnerable from the attacks of foreign Enemies &c. this
                            Plan of Policy, I was induced to believe was matured or cherished by that Chieftan, to Whom Louisianians are Thankfull for
                            their Emancapation, his Excellency Accompanied this communication with a Request that I would as much as were in my Power;
                            forward the scheme by sounding the People, & find out how they would Like to Exchange their Lands for Lands in any of
                            the other Territories and make Report thereof to him which I accordingly did by several Letters on that subject, I
                            Recd. one or more Letters Informing me that my Letters had been sent on to the Government where he (the Governor)
                            doubted not they were well Received, his Excellancy Advised me to make further Enquiry which I did the Result of which I
                            communicated to him on his descending the River from a Residence of two years amongst these People in the Interior from
                            the Mississippi, from having a very Genl. Acquantance with almost all the Inhabitants of District as well as a Partial
                            one in all other Parts of the Territory; I was one of those unfortunates (If I may so say) Who were employed to survey the
                            Lands as contemplated by the “2nd. section of the Law” Entitled a Law for “the ascertaining and adjusting of claims
                            &c. &c—in Orleans & Louisiana, Concerning which the Governor has been so much Callumnated, I was with
                            the People in their Little Cabbins, I know what are their Ideas Relative to this country it’s soil, Products & it’s
                            other Advantages, I know their Characters their Principals their foibles and their attachments; & the final conclusion
                            of my Enquiries as this as there are no buildings that can be Called houses in this District and very few in any other
                            Except in the Towns, the Climate (particularly this District) not good for wheat and very unfavourable for the Staple of
                            Cotton it’s being very far from Market & not Likely to attract the attention of the fostering hand of Government or
                            Wealthy merchants & able farmers the People ⅘ths of this District and a considerable Part say a Majority of New Madrid
                            (Where I was last week would with alacrity Seize on or accept any proposals from the Government which would secure to
                            them the same quantity of Land and a more advantageous situation in Respect to the Products of the soil, market
                            &c. &c. and Pay them for their Labour and small Improvements and Enable them to Remove; some few who are
                            old and infirm would dislike this but their Children would generally be pleased, if such is the policy of the General
                            Government yet, it is only necessary to appoint Agents for that Purpose one in each district Whose powers and instructions
                            would be to agree with the People upon as advantageous & easy terms to the U.S. as could be had, & which should be
                            subject to Revision and Confirmation or Rejection of the secretary of the treasury or some other Confidential Officer, the
                            District of Cape Girardeau being the least favourable for wheat & Cotton & Inhabited by a Restless Race of frontier
                            People might be fast tempered with, the first Effects of such a Proposition would be that moneyed men from all quaters
                            would Purchase up those Rights Cerning which no dispute can arise Who would
                            Pay for the land or Property & other easy means & thereby secure to themselves, Real & valueable Property in a
                            quater where it would Enhance in value every year & very fast, but it is the business of the Government to shape every
                            plan of this nature so as to shut the door of speculation, wherein the uninformed Poor are to be so much the Loosers I
                            conversed with a Gentleman of the name of Richd J. Waters a man of considerable influence in New Madrid & of vast
                            Possessions in Land & other Property the Leading man of that District who informed me he would Accept such a plan
                            provided any thing advantageous could be had, he would become a great Purchaser of the Rights, it appears to me that if 2
                            acres for one were offered without any money it would meet with considerable success that is for all the Land to Which a
                            complete title can be had; if sufficient trust and confidence could be placed in me I would become the agent for this
                            District with no other Emolument or Pay than some Post of Profit under the U.S in the Floridas as soon as they become the
                            Property of the States, I have no views of speculation I own no Land Except the farm I live on which is 240 acres, nor am
                            I Interested in any This is a scheme which meets my own Ideas so fully that I would make considerable sacrifice to Effect
                            it I have many times heard the subject of the US Extending her Western Boundary beyond the Mississippi discussed in
                            Private circles of Politicians in France & elsewhere in Europe it was generally concluded to be bad Policy, but since a
                            Policy Which they could not be acquanted with dictated the Purchase of Louisiana it now Remains for the US to say
                            whether they will confine the settlers of that vast Empire to certain bounds so as to secure to her the Blessings of Peace
                            Unanimity & Independence. With the Greatest Defference & Respect I have the Honour to be your most Obt Hb Svt
                        
                            Edwd F. Bond
                            
                        
                        
                            I will do myself the Honour to wait on your Excellency Introduced by Doctr. Jno Archer or Genl. Saml.
                                Smith of Maryland This winter I descend the River this fall to Orleans my views are to look for some place where I
                                can carry on the farming business to more advantage. the Middle of Jany. I will be in the federal City with the
                                Greatest Defference Respect &c &c I am
                        
                        
                            Edwd F. Bond
                            
                            born in Maryland near Baltimore
                        
                    